Respondent was admitted to the Bar by this court on October 18,1954. In this proceeding to discipline him for professional misconduct, petitioner moves to confirm the report of the hearing Judge which, based upon respondent’s admissions, sustained four charges of neglect of legal matters and two charges of deceiving his clients. The motion to confirm is granted. In determining an appropriate sanction for respondent’s misconduct, we note in partial mitigation that three of the neglect charges and one of the deceit charges occurred during the period when respondent was using alcohol to excess; that he thereafter voluntarily called such misconduct to the attention of his clients and petitioner, which was then investigating an inquiry that ultimately formed the basis for the remaining charge of neglect and deceit in this matter; and that respondent, through medical treatment and counseling, appears to have brought his alcoholism under control. Under the circumstances, we conclude that respondent should be suspended from the practice of law for a period of six months and thereafter until further order of the court. Respondent suspended for a period of six months, the date of commencement to be fixed in the order to be entered hereon. Sweeney, J. P., Main, Mikoll, Yesawich, Jr., and Levine, JJ., concur.